Citation Nr: 9930954	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot 
fracture.

2.  Entitlement to service connection for right shin injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1996 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Competent evidence of current diagnosis of a left foot 
fracture is not of record.

2.  Competent evidence of current diagnosis of a right shin 
injury is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left foot fracture is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right shin injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a stress 
fracture of the left foot and a shin injury of the right leg.  
It is necessary to determine if he has submitted a well 
grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

The veteran's August 1995 enlistment examination does not 
show any complaints or findings of a fracture of the left 
foot or a right leg shin injury.  Service medical records 
reveal that the veteran complained of lower leg pains and 
left foot pain during service.  On evaluation, there was 
tenderness to palpitation on the distal third and a normal 
gait.  X-ray studies revealed normal findings.  Diagnoses 
included stress reaction of left foot and rule out stress 
reaction.

In a June 1997 statement in support of the veteran's claim, 
the veteran's father stated that the veteran broke his foot 
in boot camp and was diagnosed with a stress fracture.  He 
reported that the veteran again broke his foot in a running 
test and was unable to pass a physical training test and was 
thereafter discharged from service. 

At a December 1997 VA examination, the veteran reported that 
he suffered a stress fracture of the left third metatarsal 
and shin splints during service.  He reported that he was 
discharged from service because he was unable to perform a 
full physical training test.  He complained that he could 
only stand for 5 to 10 minutes before shifting his weight 
from his left foot.  On evaluation, his posture and gait were 
within normal limits and range of motion of each ankle was 
full.  There was tenderness in the anterior lower leg of each 
leg just above the ankle and tenderness was noted on the 
dorsum of the left foot above the third toe.  X-ray studies 
of the bilateral feet, ankles, tibia and fibula revealed no 
definite evidence of fracture, dislocation or other osseous 
abnormality and joint spaces were normal.  The diagnosis was 
history of left third metatarsal with no residuals by X-ray.

The veteran's claims for service connection for fracture of 
the left foot and shin injury of the right leg are not well 
grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses, i.e., that he had pain in 
his left foot and right shin during service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, his assertions that he 
has a stress fracture of the left foot and right shin splints 
are not competent and do not establish well grounded claims.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  These statements 
cannot serve to well ground the claim because the veteran is 
not competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran has not submitted any competent evidence showing 
diagnoses of a fracture of the left foot or shin injury of 
the right leg.  He has presented no competent evidence that 
he has a current diagnosis or any disability of the left foot 
or right shin.  At best, there is some evidence of tenderness 
without current evidence of fracture or limitation of motion 
or disability.  Chelte.  As there is no competent evidence of 
a current diagnosis of a right shin disability or left foot 
disability, the Board concludes that the veteran's claims for 
service connection are not well grounded.  Accordingly, the 
claims for service connection are denied.  38 U.S.C.A. § 5107 
(West 1991).

Lastly, because the evidence does not give rise to a well 
grounded claim, the doctrine of doubt is not applicable.  The 
doctrine is only applicable at the merits stage.


ORDER

Service connection for left foot fracture is denied.  Service 
connection for right shin injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals






